DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022, 11/11/2021, 07/22/2021 and 10/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
6.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-22 of Patent No. (US 10,833,905 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,833,905 B2) both disclose the method relates to processing a first portion of a signal at a first portion of a physical layer located in a first portion of a base station. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,833,905 B2) (please see below the mapping of claims; the table below shows only Example of Claim 1 is anticipated by claim 1 of Patent No. (US 10,833,905 B2)

Instant Application: 17/074,023
US Patent No.: US 10,833,905 B2 
1. A method for reference signal processing, the method comprising:
receiving, by a user equipment (UE), information from a network device, the information
indicating that a first reference signal and a second reference signal are to be transmitted over a
same Orthogonal Frequency Division Multiplexing (OFDM) symbol in Frequency Range 2
(FR2); and
measuring, by the UE, one but not both of the first reference signal and the second
reference signal.





1. A method for reference signal processing, the method comprising:
receiving, by a user equipment (UE), information from a network device, the information indicating both that a 
first reference signal is to be transmitted over a first
resource and that a second reference signal is to be
transmitted over a second resource, the first resource
and the second resource located within a same
Orthogonal Frequency Division Multiplexing (OFDM) symbol in Frequency Range 2 (FR2); and
measuring, by the UE, one of the first reference signal and
the second reference signal when the first reference
signal and the second reference signal are not Quasi
Co-located (QCL) with association of Type D.






Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. [hereinafter as Frenne], US 2019/0123870 A1 in view of Matsumura et al. [hereinafter as Matsumura], US 2021/0314049 A1.

Regarding claim 1, Frenne discloses wherein a method for reference signal processing (Fig.1 [0010], a method for reference signal processing), the method comprising:
receiving, by a user equipment (UE), information from a network device, the information
indicating that a first reference signal and a second reference signal are to be transmitted over a same Orthogonal Frequency Division Multiplexing (OFDM) symbol in Frequency Range 2 (FR2) (Fig.1-2 [0038]-[0040], a wireless device/user equipment (UE) is receiving subcarrier information from a radio-network node, a beam reference signal blocks/a first reference signal and a second reference signal spread over a bandwidth (i.e., Frequency Range 2, FR2) in a same Orthogonal Frequency Division Multiplexing (OFDM) symbol and Fig.1-2 [0058], receiving BRS reference signal blocks/ a first reference signal and a second reference signal spread over a bandwidth (i.e., Frequency Range 2, FR2) in a same OFDM symbol; also see [0061], [0068], [0079], [0087], Fig.6 [0093], information data such as BRSs, BRS blocks, allocation information, configurations, etc.); and
measuring, by the UE, one but not both of the first reference signal and the second
reference signal (Fig.1-2 [0058], the wireless device/user equipment (UE) is performing a measurement using a particular RS/ not both of the first reference signal and the second reference signal).
	Even though Frenne discloses wherein measuring, by the UE, one but not both of the first reference signal and the second reference signal, in the same field of endeavor, Matsumura teaches measuring, by the UE, one but not both of the first reference signal and the second reference signal (Fig.1 step S101 [0037]-[0039], the UE performs measurements based on reference signal (RS) resources transmitted using two beams and the RS measured in step S101 may be referred to as a Beam Failure Detection RS (BFD-RS)/ first reference signal and Fig.1 step S102 [0041], the UE detects/measures the BFD beam failure but not both of the first reference signal and the second reference signal when the UE is performing a BFD measurement and Fig.1 [0059], FR2 is frequency range higher than a given frequency for the frequency of an unlicensed carrier within the frequency range FR1 or FR2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Frenne to incorporate the teaching of Matsumura in order to provide a user terminal and a radio communication method capable of properly controlling communication even when a beam failure recovery procedure is performed in multiple cells. 
	It would have been beneficial to perform measurements based on reference signal (RS) resources transmitted using two beams and the RS measured in step S101 may be referred to as a Beam Failure Detection RS (BFD-RS) and the UE detects the BFD beam failure but not both of the first reference signal and the second reference signal when the UE is performing a BFD measurement, wherein the FR2 is frequency range higher than a given frequency for the frequency of an unlicensed carrier within the frequency range FR1 or FR2 as taught by Matsumura to have incorporated in the system of Frenne to provide for increasing the success probability of beam failure recovery request transmission. (Matsumura, Fig.1 step S101 [0037]-[0039], Fig.1 step S102 [0041] and Fig.4 [0089])

Regarding claim 2, Frenne and Matsumura disclosed all the elements of claim 1 as stated above wherein Matsumura further discloses the first reference signal is a Beam Failure Detection (BFD) reference signal and wherein the UE measures one but not both of the first reference signal and the second reference signal when the UE is performing a BFD measurement (Fig.1 step S101 [0037]-[0039], the UE performs measurements based on reference signal (RS) resources transmitted using two beams and the RS measured in step S101 may be referred to as a Beam Failure Detection RS (BFD-RS)/ first reference signal and Fig.1 step S102 [0041], the UE detects/measures the BFD beam failure but not both of the first reference signal and the second reference signal when the UE is performing a BFD measurement).


Regarding claim 3, Frenne and Matsumura disclosed all the elements of claim 2 as stated above wherein Matsumura further discloses the second reference signal is a Radio Link Monitoring (RLM) reference signal or a Beam Failure Recovery (BFR) reference signal (Fig.1 [0052]-[0053], the second reference signal is a Radio Link Monitoring RS (RLM-RS) reference signal or a Beam Failure Recovery (BFR) reference signal).


Regarding claim 4, Frenne and Matsumura disclosed all the elements of claim 1 as stated above wherein Matsumura further discloses the first reference signal is a Beam Failure Recovery (BFR) reference signal and wherein the UE measures one but not both of the first reference signal and the second reference signal when the UE is performing a BFR measurement (Fig.15 [0184], the UE measures a BFR-RS/ Beam Failure Recovery (BFR) reference signal, the first reference signal is a Beam Failure Recovery (BFR) reference signal and wherein the UE measures the BFR-RS but not both of the first reference signal and the second reference signal when the UE is performing a BFR measurement).

Regarding claim 5, Frenne and Matsumura disclosed all the elements of claim 4 as stated above wherein Matsumura further discloses the second reference signal is a Radio Link Monitoring (RLM) reference signal or a Beam Failure Detection (BFD) reference signal (Fig.1 [0052]-[0053], the second reference signal is a Radio Link Monitoring RS (RLM-RS) reference signal or a Beam Failure Recovery (BFR) reference signal).

Regarding claim 6, Frenne and Matsumura disclosed all the elements of claim 1 as stated above wherein Matsumura further discloses the first reference signal is a Radio Link Monitoring (RLM) reference signal wherein the UE measures one but not both of the first reference signal and the second reference signal when the UE is performing a RLM measurement (Fig.18 [0229], the first reference signal is a Radio Link Monitoring (RLM) reference signal wherein the UE measures one but not both of the first reference signal and the second reference signal when the UE is performing a RLM measurement and Fig.1 [0004], a Radio Link Monitoring (RLM) measurement).

Regarding claim 8, Frenne and Matsumura disclosed all the elements of claim 1 as stated above wherein Matsumura further discloses the first reference signal and the second reference signal are transmitted using different Orthogonal Frequency Division Multiplexing (OFDM) numerologies (Fig.1-2 [0081], the FR1 and FR2 for transmission of the first reference signal and the second reference signal using different Orthogonal Frequency Division Multiplexing (OFDM) numerologies and Fig.16 [0198], different Orthogonal Frequency Division Multiplexing (OFDM) numerologies).

Regarding claim 9, Frenne discloses wherein a method for reference signal processing (Fig.1 [0010], a method for reference signal processing), the method comprising:
transmitting, by a network device, information to a user equipment (UE), the information
indicating that a first reference signal and a second reference signal are to be transmitted over a same Orthogonal Frequency Division Multiplexing (OFDM) symbol in Frequency Range 2 (FR2) (Fig.1-2 [0038]-[0040], a radio-network node is transmitting subcarrier information to a wireless device/user equipment (UE), a beam reference signal blocks/a first reference signal and a second reference signal spread over a bandwidth (i.e., Frequency Range 2, FR2) in a same Orthogonal Frequency Division Multiplexing (OFDM) symbol and Fig.1-2 [0058], transmitting BRS reference signal blocks/a first reference signal and a second reference signal spread over a bandwidth (i.e., Frequency Range 2, FR2) in a same OFDM symbol; also see [0061], [0068], [0079], [0087], Fig.6 [0093], information data such as BRSs, BRS blocks, allocation information, configurations, etc.); and
scheduling, by the network device, the UE to measure one but not both of the first
reference signal and the second reference signal (Fig.1-2 [0058], the wireless device/user equipment (UE) is performing a measurement using a particular RS/ not both of the first reference signal and the second reference signal and Fig.3 Actions 302-303 [0061]-[0062], the radio network node 110 is allocating/scheduling for performing the measurement).
	Even though Frenne discloses wherein scheduling, by the network device, the UE to measure one but not both of the first reference signal and the second reference signal, in the same field of endeavor, Matsumura teaches wherein scheduling, by the network device (Fig.18 [0223], scheduler 301 of the base station 10), the UE to measure one but not both of the first reference signal and the second reference signal (Fig.1 step S101 [0037]-[0039], the UE performs measurements based on reference signal (RS) resources transmitted using two beams and the RS measured in step S101 may be referred to as a Beam Failure Detection RS (BFD-RS)/ first reference signal and Fig.1 step S102 [0041], the UE detects/measures the BFD beam failure but not both of the first reference signal and the second reference signal when the UE is performing a BFD measurement and Fig.1 [0059], FR2 is frequency range higher than a given frequency for the frequency of an unlicensed carrier within the frequency range FR1 or FR2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Frenne to incorporate the teaching of Matsumura in order to provide a user terminal and a radio communication method capable of properly controlling communication even when a beam failure recovery procedure is performed in multiple cells. 
	It would have been beneficial to perform measurements based on reference signal (RS) resources transmitted using two beams and the RS measured in step S101 may be referred to as a Beam Failure Detection RS (BFD-RS) and the UE detects the BFD beam failure but not both of the first reference signal and the second reference signal when the UE is performing a BFD measurement, wherein the FR2 is frequency range higher than a given frequency for the frequency of an unlicensed carrier within the frequency range FR1 or FR2 as taught by Matsumura to have incorporated in the system of Frenne to provide for increasing the success probability of beam failure recovery request transmission. (Matsumura, Fig.1 step S101 [0037]-[0039], Fig.1 step S102 [0041], Fig.4 [0089] and Fig.18 [0223])

Regarding claim 10, Frenne and Matsumura disclosed all the elements of claim 9 as stated above wherein Matsumura further discloses the first reference signal is a Beam Failure Detection (BFD) reference signal and wherein the network device schedules the UE to measure one but not both of the first reference signal and the second reference signal when the UE is performing a BFD measurement (Fig.1 step S101 [0037]-[0039], the UE performs measurements based on reference signal (RS) resources transmitted using two beams and the RS measured in step S101 may be referred to as a Beam Failure Detection RS (BFD-RS)/ first reference signal and Fig.1 step S102 [0041], the UE detects/measures the BFD beam failure but not both of the first reference signal and the second reference signal when the UE is performing a BFD measurement and Fig.18 [0223], scheduler 301 of the base station 10).

Regarding claim 11, Frenne and Matsumura disclosed all the elements of claim 9 as stated above wherein Matsumura further discloses the first reference signal is a Beam Failure Recovery (BFR) reference signal and wherein the network device schedules the UE to measure one but not both of the first reference signal and the second reference signal when the UE is performing a BFR measurement (Fig.15 [0184], the UE measures a BFR-RS/ Beam Failure Recovery (BFR) reference signal, the first reference signal is a Beam Failure Recovery (BFR) reference signal and wherein the UE measures the BFR-RS but not both of the first reference signal and the second reference signal when the UE is performing a BFR measurement and Fig.18 [0223], scheduler 301 of the base station 10).

Regarding claim 12, Frenne and Matsumura disclosed all the elements of claim 9 as stated above wherein Matsumura further discloses the first reference signal is a Radio Link Monitoring (RLM) reference signal and wherein the network device schedules the UE to measure one but not both of the first reference signal and the second reference signal when the UE is performing a RLM measurement (Fig.18 [0229], the first reference signal is a Radio Link Monitoring (RLM) reference signal wherein the UE measures one but not both of the first reference signal and the second reference signal when the UE is performing a RLM measurement and Fig.1 [0004], a Radio Link Monitoring (RLM) measurement).

Regarding claim 13, Frenne discloses wherein a user equipment (UE) (Fig.1&7 [0056], a wireless device 120/user equipment) comprising:
a non-transitory memory storage comprising instructions (Fig.7 [0102], a memory 703 comprises instructions); and
one or more processors in communication with the non-transitory memory storage (Fig.7 [0102], a processing unit 701/processors in communication with the memory 703),
wherein the one or more processors execute the instructions to (Fig.7 [0102]-[0103], a processing unit 701/processors executes the instructions to):
receive information from a network device, the information indicating that a first
reference signal and a second reference signal are to be transmitted over a same Orthogonal Frequency Division Multiplexing (OFDM) symbol in Frequency Range 2 (FR2) (Fig.1-2 [0038]-[0040], a wireless device/user equipment (UE) is receiving subcarrier information from a radio-network node, a beam reference signal blocks/a first reference signal and a second reference signal spread over a bandwidth (i.e., Frequency Range 2, FR2) in a same Orthogonal Frequency Division Multiplexing (OFDM) symbol and Fig.1-2 [0058], receiving BRS reference signal blocks/a first reference signal and a second reference signal spread over a bandwidth (i.e., Frequency Range 2, FR2) in a same OFDM symbol; also see [0061], [0068], [0079], [0087], Fig.6 [0093], information data such as BRSs, BRS blocks, allocation information, configurations, etc.); and
measure one but not both of the first reference signal and the second reference signal (Fig.1-2 [0058], the wireless device/user equipment (UE) is performing a measurement using a particular RS/not both of the first reference signal and the second reference signal).
	Even though Frenne discloses wherein measure one but not both of the first reference signal and the second reference Signal, in the same field of endeavor, Matsumura teaches wherein measure one but not both of the first reference signal and the second reference signal (Fig.1 step S101 [0037]-[0039], the UE performs measurements based on reference signal (RS) resources transmitted using two beams and the RS measured in step S101 may be referred to as a Beam Failure Detection RS (BFD-RS)/ first reference signal and Fig.1 step S102 [0041], the UE detects/measures the BFD beam failure but not both of the first reference signal and the second reference signal when the UE is performing a BFD measurement and Fig.1 [0059], FR2 is frequency range higher than a given frequency for the frequency of an unlicensed carrier within the frequency range FR1 or FR2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Frenne to incorporate the teaching of Matsumura in order to provide a user terminal and a radio communication method capable of properly controlling communication even when a beam failure recovery procedure is performed in multiple cells. 
	It would have been beneficial to perform measurements based on reference signal (RS) resources transmitted using two beams and the RS measured in step S101 may be referred to as a Beam Failure Detection RS (BFD-RS) and the UE detects the BFD beam failure but not both of the first reference signal and the second reference signal when the UE is performing a BFD measurement, wherein the FR2 is frequency range higher than a given frequency for the frequency of an unlicensed carrier within the frequency range FR1 or FR2 as taught by Matsumura to have incorporated in the system of Frenne to provide for increasing the success probability of beam failure recovery request transmission. (Matsumura, Fig.1 step S101 [0037]-[0039], Fig.1 step S102 [0041] and Fig.4 [0089])

Regarding claim 14, Frenne and Matsumura disclosed all the elements of claim 13 as stated above wherein Matsumura further discloses the first reference signal is a Beam Failure Detection (BFD) reference signal and wherein the UE measures one but not both of the first reference signal and the second reference signal when the UE is performing a BFD measurement (Fig.1 step S101 [0037]-[0039], the UE performs measurements based on reference signal (RS) resources transmitted using two beams and the RS measured in step S101 may be referred to as a Beam Failure Detection RS (BFD-RS)/ first reference signal and Fig.1 step S102 [0041], the UE detects/measures the BFD beam failure but not both of the first reference signal and the second reference signal when the UE is performing a BFD measurement).

Regarding claim 15, Frenne and Matsumura disclosed all the elements of claim 13 as stated above wherein Matsumura further discloses the first reference signal is a Beam Failure Recovery (BFR) reference signal and wherein the UE measures one but not both of the first reference signal and the second reference signal when the UE is performing a BFR measurement (Fig.15 [0184], the UE measures a BFR-RS/ Beam Failure Recovery (BFR) reference signal, the first reference signal is a Beam Failure Recovery (BFR) reference signal and wherein the UE measures the BFR-RS but not both of the first reference signal and the second reference signal when the UE is performing a BFR measurement).

Regarding claim 16, Frenne and Matsumura disclosed all the elements of claim 13 as stated above wherein Matsumura further discloses the first reference signal is a Radio Link Monitoring (RLM) reference signal wherein the UE measures one but not both of the first reference signal and the second reference signal when the UE is performing a RLM measurement (Fig.18 [0229], the first reference signal is a Radio Link Monitoring (RLM) reference signal wherein the UE measures one but not both of the first reference signal and the second reference signal when the UE is performing a RLM measurement and Fig.1 [0004], a Radio Link Monitoring (RLM) measurement).

Regarding claim 17, Frenne discloses wherein a network device (Fig.1&6 [0084], a radio-network node 110/network device) comprising:
a non-transitory memory storage comprising instructions (Fig.6 [0092], a memory 605 comprises instructions); and
one or more processors in communication with the non-transitory memory storage (Fig.6 [0092], a processing unit 601/processors in communication with the memory 605),
wherein the one or more processors execute the instructions to (Fig.6 [0092], the processing unit 601/processors execute the instructions):
transmit information to a user equipment (UE), the information indicating that a
first reference signal and a second reference signal are to be transmitted over a same Orthogonal Frequency Division Multiplexing (OFDM) symbol in Frequency Range 2 (FR2) (Fig.1-2 [0038]-[0040], a radio-network node is transmitting subcarrier information to a wireless device/user equipment (UE), a beam reference signal blocks/a first reference signal and a second reference signal spread over a bandwidth (i.e., Frequency Range 2, FR2) in a same Orthogonal Frequency Division Multiplexing (OFDM) symbol and Fig.1-2 [0058], transmitting BRS reference signal blocks/a first reference signal and a second reference signal spread over a bandwidth (i.e., Frequency Range 2, FR2) in a same OFDM symbol; also see [0061], [0068], [0079], [0087], Fig.6 [0093], information data such as BRSs, BRS blocks, allocation information, configurations, etc.); and 
schedule the UE to measure one but not both of the first reference signal and the
second reference signal (Fig.1-2 [0058], the wireless device/user equipment (UE) is performing a measurement using a particular RS/ not both of the first reference signal and the second reference signal and Fig.3 Actions 302-303 [0061]-[0062], the radio network node 110 is allocating/scheduling for performing the measurement).
	Even though Frenne discloses wherein schedule the UE to measure one but not both of the first reference signal and the second reference signal, in the same field of endeavor, Matsumura teaches wherein schedule the UE to measure one but not both of the first reference signal and the second reference signal (Fig.18 [0223], scheduler 301 of the base station 10), the UE to measure one but not both of the first reference signal and the second reference signal (Fig.1 step S101 [0037]-[0039], the UE performs measurements based on reference signal (RS) resources transmitted using two beams and the RS measured in step S101 may be referred to as a Beam Failure Detection RS (BFD-RS)/ first reference signal and Fig.1 step S102 [0041], the UE detects/measures the BFD beam failure but not both of the first reference signal and the second reference signal when the UE is performing a BFD measurement and Fig.1 [0059], FR2 is frequency range higher than a given frequency for the frequency of an unlicensed carrier within the frequency range FR1 or FR2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Frenne to incorporate the teaching of Matsumura in order to provide a user terminal and a radio communication method capable of properly controlling communication even when a beam failure recovery procedure is performed in multiple cells. 
	It would have been beneficial to perform measurements based on reference signal (RS) resources transmitted using two beams and the RS measured in step S101 may be referred to as a Beam Failure Detection RS (BFD-RS) and the UE detects the BFD beam failure but not both of the first reference signal and the second reference signal when the UE is performing a BFD measurement, wherein the FR2 is frequency range higher than a given frequency for the frequency of an unlicensed carrier within the frequency range FR1 or FR2 as taught by Matsumura to have incorporated in the system of Frenne to provide for increasing the success probability of beam failure recovery request transmission. (Matsumura, Fig.1 step S101 [0037]-[0039], Fig.1 step S102 [0041], Fig.4 [0089] and Fig.18 [0223])

Regarding claim 18, Frenne and Matsumura disclosed all the elements of claim 17 as stated above wherein Matsumura further discloses the first reference signal is a Beam Failure Detection (BFD) reference signal and wherein the network device schedules the UE to measure one but not both of the first reference signal and the second reference signal when the UE is performing a BFD measurement (Fig.1 step S101 [0037]-[0039], the UE performs measurements based on reference signal (RS) resources transmitted using two beams and the RS measured in step S101 may be referred to as a Beam Failure Detection RS (BFD-RS)/ first reference signal and Fig.1 step S102 [0041], the UE detects/measures the BFD beam failure but not both of the first reference signal and the second reference signal when the UE is performing a BFD measurement and Fig.18 [0223], scheduler 301 of the base station 10).

Regarding claim 19, Frenne and Matsumura disclosed all the elements of claim 17 as stated above wherein Matsumura further discloses the first reference signal is a Beam Failure Recovery (BFR) reference signal and wherein the network device schedules the UE to measure one but not both of the first reference signal and the second reference signal when the UE is performing a BFR measurement (Fig.15 [0184], the UE measures a BFR-RS/ Beam Failure Recovery (BFR) reference signal, the first reference signal is a Beam Failure Recovery (BFR) reference signal and wherein the UE measures the BFR-RS but not both of the first reference signal and the second reference signal when the UE is performing a BFR measurement and Fig.18 [0223], scheduler 301 of the base station 10).

Regarding claim 20, Frenne and Matsumura disclosed all the elements of claim 17 as stated above wherein Matsumura further discloses the first reference signal is a Radio Link Monitoring (RLM) reference signal and wherein the network device schedules the UE to measure one but not both of the first reference signal and the second reference signal when the UE is performing a RLM measurement  (Fig.18 [0229], the first reference signal is a Radio Link Monitoring (RLM) reference signal wherein the UE measures one but not both of the first reference signal and the second reference signal when the UE is performing a RLM measurement and Fig.1 [0004], a Radio Link Monitoring (RLM) measurement).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. [hereinafter as Frenne], US 2019/0123870 A1 in view of Matsumura et al. [hereinafter as Matsumura], US 2021/0314049 A1 further in view of Yokomakura et al. [hereinafter as Yokomakura], US 2019/0166612 A1.

Regarding claim 7, Frenne and Matsumura disclosed all the elements of claim 1 as stated above wherein Frenne further discloses the first reference signal and the second reference signal are transmitted using a same subcarrier spacing (Fig.1-2 [0058], using the same subcarrier carrying the BRS for transmission of the first reference signal and the second reference signal).
	Even though Frenne and Matsumura discloses wherein the first reference signal and the second reference signal are transmitted using a same subcarrier spacing, in the same field of endeavor, Yokomakura teaches wherein the first reference signal and the second reference signal are transmitted using a same subcarrier spacing (Fig.1-2 [0152], the subcarrier spacing with which the second reference signal is transmitted may be the same subcarrier spacing as the subcarrier spacing with which the first reference signal is transmitted).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Frenne and Matsumura to incorporate the teaching of Yokomakura in order to provide communication efficiency. 
	It would have been beneficial to use the subcarrier spacing with which the second reference signal is transmitted which may be the same subcarrier spacing as the subcarrier spacing with which the first synchronization signal and; or the second synchronization signal is transmitted, and the subcarrier spacing with which the first synchronization signal and/or the second synchronization signal is transmitted, the
subcarrier spacing with which the first reference signal is transmitted as taught by Yokomakura to have incorporated in the system of Frenne and Matsumura to provide a subcarrier spacing used for the time resource and frequency resource. (Yokomakura, Fig.7 [0152] and Fig.17 [0274])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sang et al. (Pub. No.: US 2019/0089447 A1) teaches System and Method for Radio Link Failure. 

Maattanen et al. (Pub. No.: US 2019/0052342 A1) teaches Aperiodic and Periodic Indications for BLF and RLF.

Murugan et al. (Pub. No.: US 2017/0367073 A1) teaches UE Capability Exchange for Carrier Aggregation.

Hessler et al. (Pub. No.: US 2019/0007906 A1) teaches Method and Arrangements Relating to Provision of Beam Coverage for a Communication Device Operating in a Wireless Communication Network.

Deenoo et al. (Pub. No.: US 2019/0174554 A1) teaches Distributed Control in Wireless Systems.

Manolakos et al. (Pub. No.: US 2018/0102821 A1) teaches Dynamic Adjustment of Transmission Properties with Continuous Precoding.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414